              Case 3:19-cv-03674-WHA Document 44 Filed 10/03/19 Page 1 of 2



 1   JOESEPH JARAMILLO (SBN 178566)
     jjaramillo@heraca.org
 2   NATALIE LYONS (SBN 293026)
     nlyons@heraca.org
 3
     HOUSING & ECONOMIC RIGHTS
 4   ADVOCATES
     1814 Franklin Street, Suite 1040
 5   Oakland, CA 94612
     Tel.: (510) 271-8443
 6   Fax: (510) 868-4521
 7   EILEEN M. CONNOR (SBN 248856)
     econnor@law.harvard.edu
 8
     TOBY R. MERRILL (Pro Hac Vice)
 9   tmerrill@law.harvard.edu
     JOSHUA D. ROVENGER (Pro Hac Vice)
10   jrovenger@law.harvard.edu
     KYRA A. TAYLOR (Pro Hac Vice)
11   ktaylor@law.harvard.edu
12   LEGAL SERVICES CENTER OF
     HARVARD LAW SCHOOL
13   122 Boylston Street
     Jamaica Plain, MA 02130
14   Tel.: (617) 390-3003
     Fax: (617) 522-0715
15
     Attorneys for Plaintiffs
16                                UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA

18   THERESA SWEET, ALICIA DAVIS, TRESA                    Case No.: 19-cv-03674-WHA
     APODACA, CHENELLE ARCHIBALD,
19   DANIEL DEEGAN, SAMUEL HOOD, and
     JESSICA JACOBSON on behalf of themselves              [PROPOSED] ORDER GRANTING
20   and all others similarly situated,                    JOINT CASE MANAGEMENT
                     Plaintiffs,                           SCHEDULE
21

22                  v.

23   ELISABETH DEVOS, in her official capacity
     as Secretary of the United States Department of
24   Education,
25
            And
26
     THE UNITED STATES DEPARTMENT OF
27   EDUCATION,
               Defendants.
28
                                                       1
     [Proposed] Order Granting Joint                            Case No.: 19-cv-03674-WHA
     Case Management Schedule
             Case 3:19-cv-03674-WHA Document 44 Filed 10/03/19 Page 2 of 2



 1          The Court hereby ORDERS:
 2             1. Defendants’ Answer, Administrative Record, Privilege Log and Motion for

 3                 Summary Judgment is due by November 14, 2019.

 4             2. Plaintiffs’ Opposition and Cross-Motion for Summary Judgment is due by

 5                 November 29, 2019.

 6             3. Defendants’ Reply and Opposition to Cross-Motion is due by December 12, 2019.
               4. Plaintiffs’ Reply is due by December 26, 2019.
 7
               5. Hearing for the Motions on Summary Judgment is set for January 30, 2019.
 8

 9          IT IS SO ORDERED.
10

11
            October 3, 2019.
     Dated: ____________                                     _______________________
12                                                           William H. Alsup
                                                             United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                  2
     [Proposed] Order Granting Joint                       Case No.: 19-cv-03674-WHA
     Case Management Schedule
